In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Orange County (Murphy, J.), dated June 2, 1997, as granted that branch of the defendant’s motion which was to dismiss the cause of action based on cruel and inhuman treatment and denied her cross motion for leave to serve an amended complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*479The Supreme Court properly concluded that the plaintiff’s allegations of cruel and inhuman treatment in the complaint and proposed amended complaint were insufficient to sustain a cause of action pursuant to Domestic Relations Law § 170 (1). Assuming the truth of these allegations, they do not establish a pattern of conduct that has endangered and continues to endanger the plaintiff’s physical and mental well-being such that it would render continued cohabitation unsafe or improper (see, Hessen v Hessen, 33 NY2d 406). Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.